Hilbert, J.
1. This is a partition proceeding, which involves the title to land. Therefore this court has jurisdiction. Hammock v. Martin, 147 Ga. 828 (95 S. E. 679).
2. “A deed conveying a part of a tract of land, but not locating the part conveyed, is not void for uncertainty. It operates to convey to the grantee an undivided interest in the whole tract in the proportion that the amount conveyed bears to the amount of the whole tract.” Fisher v. Keukahi Wailehua, 2 Ann. Cas. 916; Hodge v. Bennett, 78 Miss. 868 (29 So. 766, 84 Am. St. R. 652); Jewett v. Foster, 14 Gray (Mass.), 495; Gratz v. Land & River Imp. Co., 82 Fed. 381 (40 L. R. A. 393); Schenk v. Evoy, 24 Cal. 104; 8 R. C. L. 1084, § 141; Devlin on Real Estate (3d ed.), § 1019. See also McAfee v. Arline, 83 Ga. 645 (10 S. E. 441). The conveyance in the instant case did not undertake to convey any specific fifty acres of land. It did undertake to convey a definite quantity of undivided land out of a larger tract composed of parts of three land lots.
3. For the reasons stated in the preceding headnotes, the court erred in dismissing the petition for partition on the ground that the description *823in the conveyance was' “too vague, uncertain, and indefinite to be effective as a conveyance.”
No. 4772.
August 14, 1925.

Judgment reversed.


All the Justices concur.

A. B. Thornton, for plaintiff.
J. B. Wilson, J. B. Drake, and T. S. Dawes, for defendants.